habeas corpus, 2 and it constituted an abuse of the writ because he raised a
                    claim that was new and different from the claims raised in his first
                    petition.   See NRS 34.810(1)(b)(2); NRS 34.810(2). Therefore, Malone's
                    petition was procedurally barred absent a demonstration of good cause
                    and prejudice.    See NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                    Malone claimed that the recent U.S. Supreme Court decision in Miller v.
                    Alabama, 567 U.S. , 132 S. Ct. 2455 (2012), holding that mandatory
                    life-without-parole sentences for juvenile offenders are unconstitutional,
                    provided good cause to file a post-conviction petition challenging his two
                    consecutive sentences of life without the possibility of parole.
                                 Even assuming that Miller provided good cause for the delay
                    and for filing a successive petition, that Malone's additional delay after
                    Miller was decided on June 25, 2012, was not unreasonable, see Hathaway
                    v. State, 119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003) (stating that, to
                    constitute good cause, a claim cannot itself be procedurally defaulted), and
                    that Miller applies where, as here, the life-without-parole sentence was
                    not mandatory, see NRS 200.030(4), we conclude that this appeal has been
                    rendered moot by the recent enactment of A.B. 267. With A.B. 267, the
                    Legislature has made Malone eligible for parole on the murder conviction
                    regardless of the life-without-parole sentences imposed, after he "has
                    served 20 calendar years of incarceration, including any time served in a
                    county jail." 2015 Nev. Stat., ch. 152, §§ 3(1)(b), 5(2), at 618-19. Because
                    A.B. 267 provides Malone with any relief Miller even arguably affords in



                          2Malone v. State, Docket No. 57222 (Order Dismissing Appeal,
                    December 20, 2010).



SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    etc)
                 his case, this appeal is moot. See Personhood Nevada v. Bristol, 126 Nev.,
                 Adv. Op. 56, 245 P.3d 572, 574 (2010). We therefore
                             ORDER this appeal DISMISSED. 3



                                                            4:21631
                                                             11H LL
                                                                                         ,




                                                                                             J.
                                                             Douglas


                                                                                         ,J.
                                                             Cherry



                 cc: Hon. Valorie J. Vega, District Judge
                      Deangelo Maron Malone
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       sIn light of this disposition, we deny as moot Malone's motion for
                 appointment of counsel. We have reviewed all documents that Malone has
                 submitted in proper person to the clerk of this court in this matter, and we
                 conclude that no relief based upon those submissions is warranted. To the
                 extent that Malone has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                      3
(01 1947A    e